DETAILED ACTION
Response to Amendment
Claims 29, 33-40, 43, and 47-56 are amended. The previous 35 USC 101, 102 and 112 rejections are overcome by Applicant’s amendments. 
Response to Arguments
Applicant’s arguments with respect to claim 29, 43, and 48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-56 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaiwa et al. (US 2016/0280235) in view of Wulf (US 2020/0001882).
Regarding claim 29, Sugaiwa teaches a vehicle control system, comprising: 
a controller circuit configured to: 
receive, from a steering sensor, a steering torque of a steering wheel of a host vehicle (see at least [0035]); 
receive, from one or more perception sensors, an environment proximate the host vehicle (see at least [0046] environmental recognition unit); 
determine, based on the steering torque, when an operator of the host vehicle requests a take-over from fully automated control of the host vehicle (see at least [0007, 0035] which teaches a steering torque threshold value); and 
classify, at least one of additional information received from the steering sensor or the environment proximate the host vehicle (Sugaiwa appears to teach both options the degree of which the steering operation is carried out per at least [0007, 0044]; control is based on environmental factors such as obstacles in the path per at least [0046, 0047. 0054, 0060, etc.]).
While Sugaiwa teaches varying degrees of danger and switching to manual driving based on what appear to be infinitely variable degrees of danger per at least figure 6, Sugaiwa does not appear to explicitly point out the equivalent take-over requests are a plurality of take-over types. Wulf teaches it is known in the art to apply named takeover types depending on various driving scenarios (see at least [0022-0028] via the three named types: immediate shutdown, standard shutdown, driver interaction). Therefore, from the teaching of Wulf, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to apply a standardized naming system to the variable takeover control of the system of Sugaiwa similar to that of the teaching of Wulf in order to provide a takeover setting which could easily be notified to the driver to allow awareness of the exact autonomous driving setting being applied for useful information purposes).   
Regarding claim 30, Sugaiwa teaches the controller circuit is further configured to determine a level of automated driver assistance based on the steering sensor and the environment (see at least [0007, 0008] figure 5).
Regarding claim 31, Sugaiwa teaches the controller circuit is further configured to determine that the operator requests the take-over when the steering torque is greater than a first threshold (see at least [0061] figure 9,11).
Regarding claim 32, Sugaiwa teaches the one or more perception sensors include one of a camera, a RADAR, a LiDAR, and an inertial measurement unit (see at least [0026]).
Regarding claim 33, Sugaiwa teaches the controller circuit is further configured to receive, from the steering sensor, a steering angle and a steering angle rate (see at least [0031-0035]).
Regarding claim 34, Sugaiwa teaches the controller circuit is further configured to classify a first take-over when: a maximum steering angle is less than a second threshold; and a maximum steering angle rate is greater than a third threshold and less than a fourth threshold (see at least [0044, 0047, 0065, 0066, 0069] claim 11.  It is noted “steering operation” is equivalent to steering movement including angle and rate).
Regarding claim 35, the combination of Sugaiwa and Wulf teaches 
wherein the controller circuit is further configured to classify the take-over as a second take-over type when:
a maximum steering angle is less than a second threshold; and
a maximum steering angle rate is less than a third threshold (via the steering operations of Sugaiwa as noted above combined with the designated threshold intervals of Wulf based on the five threshold values as taught in at least [0033-0039]. The Examiner notes the same motivation to combine Sugaiwa and Wulf as set forth in the rejection to claim 29 above applies).
Regarding claim 36, the combination of Sugaiwa and Wulf teaches wherein the controller circuit is further configured to classify the take-over as a third take-over type when:  a maximum steering angle is greater than a fifth threshold; and
a maximum steering angle rate is greater than a fourth threshold (again via the steering operations of Sugaiwa as noted above combined with the designated threshold intervals of Wulf based on the five threshold values as taught in at least [0033-0039]. The Examiner notes the same motivation to combine Sugaiwa and Wulf as set forth in the rejection to claim 29 above applies. It is noted that Wulf teaches at least 5 threshold values and at least three takeover types, however, any number of appropriate types and threshold values could be considered obvious since adding, e.g. thresholds 7 and 5 types would be an obvious design choice and duplication of parts). .
Regarding claim 37, Sugaiwa teaches the controller circuit is further configured to determine a level of automated driver assistance based on the classification of the take-over request and the one or more perception sensors (see at least [0060, 0064] the thresholds vary based on whether or not obstacles are present).
Regarding claim 38, Sugaiwa teaches when the controller circuit is further configured to: classify a first take-over when no obstacle is detected by the one or more perception sensors; and disable the automated driver assistance (see at least [0007, 0058, 0060] and figure 2).
Regarding claim 39, the combination of Sugaiwa and Wulf teaches wherein when the controller circuit is further configured to:
classify the take-over as a second take-over type when at least one obstacle is
detected by the one or more perception sensors; and enable the automated driver assistance to avoid a collision with the at least one obstacle (via Sugaiwa, see at least [0045-0047 which teaches obstacle recognition and avoidance and varying the degree of danger based on obstacles, which in turn varies the threshold value for switching to manual mode. The Examiner notes the same motivation to combine Sugaiwa and Wulf as set forth in the rejection to claim 29 above applies. In this case Wulf again renders obvious a “second takeover type”. 
Regarding claim 40, the combination of Sugaiwa and Wulf teaches wherein when the controller circuit is further configured to:
classify the take-over as a third take-over type when at least one obstacle is detected by the one or more perception sensors (via the obstacle detection of Sugaiwa and the degree of danger determination and steering operation based on such per at least [0045-0047, 0053-0064, etc.], and the at least 3 takeover types as taught by Wulf; and enable the automated driver assistance to avoid a collision with the at least one
obstacle (via the obstacle detection of Sugaiwa and the degree of danger determination and steering operation based on such per at least [0045-0047, 0053-0064, etc.], and the at least 3 takeover types as taught by Wulf. The Examiner notes the same motivation to combine Sugaiwa and Wulf as set forth in the rejection to claim 29 above applies. In this case Wulf again renders obvious a “third takeover type”.
Regarding claim 41, Sugaiwa teaches the controller circuit is further configured to determine the level of automated driver assistance based on a radius of curvature of a roadway (see at least [0037]).
Regarding claim 42, Sugaiwa teaches when the controller circuit is further configured to determine the level of automated driver assistance based on a lateral acceleration of the host vehicle (lateral acceleration is at least partially used to determine the degree of which manual driving is allowed see at least [0031, 0033]).
Regarding claims 43-56, the claims generally comprise the same limitations as the rejected claims above and are thus rejected under the same rationale where applicable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664